Citation Nr: 0825101	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
type 2, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

The Board notes that the veteran's July 2002 claim for 
hypertension secondary to his service-connected diabetes 
mellitus, type 2, was granted by a July 2003 rating decision.  
Although the veteran filed a January 2004 notice of 
disagreement with respect to the assigned evaluation, he 
failed to timely perfect an appeal.  However, in 
correspondence to the RO dated in January 2006, the veteran 
raised the issue of entitlement to an increased evaluation 
for hypertension.  Review of the record does not reveal any 
development with respect to this most recent claim.  
Accordingly, it is referred to the RO for the appropriate 
actions.


FINDING OF FACT

The competent medical evidence reveals that the veteran 
requires insulin and is required to follow a restricted diet, 
but is not required to regulate his daily activities due to 
his service-connected diabetes mellitus, type 2.


CONCLUSION OF LAW

The criteria for an increased evaluation for diabetes 
mellitus, type 2, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to assist, letters dated in August 2002, December 2002, 
January 2003, March 2003 and September 2007 have advised the 
veteran of the information necessary to substantiate the 
claim at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was provided with information regarding ratings and effective 
dates in September 2007.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the claim for an increased rating for 
diabetes mellitus, type 2, in order to satisfy the first 
Pelegrini II element with respect to such an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), cert. granted as Peake v. Sanders, ____ U.S.L.W. 
____ (U.S. Jun. 16, 2008) (No. 07-1209).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id. at 889.  Lack of prejudicial harm may be shown 
in three ways:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non-prejudicial.  See 
Sanders, 487 F.3d at 889.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a letter which requested that the veteran provide 
evidence describing how his service-connected diabetes 
mellitus, type 2, had worsened.  In addition, the veteran was 
questioned as to the severity of his diabetes mellitus, type 
2, at VA examinations conducted in August 2002, September 
2006, July 2007, and September 2007.  The Board finds that 
the notice given and the responses provided by the veteran at 
these examinations show that he knew that the evidence needed 
to show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran 
was previously provided notice of the specific criteria 
necessary for increased compensation for his diabetes 
mellitus, type 2, by way of the March 2003 and January 2004 
rating decisions.  The RO was also provided such specific 
notice in the January 2004 statement of the case which was 
followed by readjudication and issuance of a supplemental 
statement of the case in August 2005 and May 2008.  As such, 
the Board finds that Vazquez-Flores element two notice has 
been satisfied.  See Sanders, supra; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).    

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by way of the September 2007 letter 
that provided the veteran with VCAA notice regarding 
disability rating and effective date matters.  Again, this 
letter was followed by readjudication and the issuance of a 
supplemental statement of the case in May 2008.  As such, the 
third element of Vazquez-Flores notice been satisfied.  See 
Prickett, Sanders, supra. 

As to the fourth element, the August 2002, December 2002, and 
January 2003 letters did provide notice of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim; following the March 2003 rating 
decision, additional notice was provided in letters dated in 
March 2003 and September 2007, which were followed by 
readjudication and the issuance of a supplemental statement 
of the case in a January 2004 rating decision, and a May 2008 
supplemental statement of the case, respectively.  As such, 
the Board finds that the fourth element of Vazquez-Flores is 
satisfied.  See Prickett, Sanders, supra. 

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claim for an increased rating for diabetes mellitus, type 2.  
See Pelegrini II, supra.  

Since the RO continued the 20 percent evaluation for the 
veteran's service-connected diabetes mellitus, type 2, and 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice beyond that provided in September 2007 is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is otherwise no indication that any effort by the RO 
adversely affected the essential fairness of the 
adjudication.  See Sanders, supra.  Therefore, the Board 
finds that there was no prejudicial error; notification 
errors, if any, did not affect the essential fairness of the 
adjudication.  See Dunlap, supra.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
the claim on appeal.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the reports from the 
August 2002, September 2006, July 2007, and September 2007 VA 
examinations.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough.  The examinations in this case are adequate 
upon which to base a decision.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  

Service connection for diabetes mellitus, type 2, was granted 
by a March 2002 rating decision, and a 20 percent evaluation 
assigned under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913, effective February 21, 2001.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  By March 
2003 and January 2004 rating decisions, the RO continued the 
20 percent evaluation.  A 20 percent evaluation is warranted 
for diabetes mellitus that requires insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet.  Id.  
A 40 percent evaluation is for assignment when the diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  Id.  A 60 percent evaluation is for assignment 
when the diabetes mellitus requires all of those conditions 
for a 40 percent evaluation, plus evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  The maximum 100 
percent evaluation is assigned for the requirements of a 40 
percent evaluation, and in addition, episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.

These criteria are conjunctive, meaning all three elements 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned).  Moreover, with 
respect to the 40 percent and 60 percent disabling evaluation 
criteria, the Court of Appeals for Veterans Claims (Court) 
has held that objective medical evidence is required to show 
that occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007).

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.  
During the course of this appeal, the RO granted service 
connection for the following conditions: peripheral 
neuropathy of the right lower extremity, associated with 
diabetes mellitus, type 2, evaluated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, associated 
with diabetes mellitus, type 2, evaluated as 10 percent 
disabling; diabetic retinopathy, associated with diabetes 
mellitus, type 2, evaluated as 10 percent disabling; 
hypertension, associated with diabetes mellitus type 2, 
evaluated as 10 percent disabling; and erectile dysfunction, 
associated with diabetes mellitus, type 2, evaluated as 0 
percent disabling.  The RO has also granted entitlement to 
special monthly compensation based on loss of use of creative 
organ.

The evidence of record shows that manifestations of the 
veteran's diabetes mellitus, type II, meet the criteria for a 
rating of 20 percent, as he requires insulin and a restricted 
diet.  Virtually all of the VA outpatient treatment records 
associated with the claims file, which span the entire period 
of the veteran's appeal, from July 2002 through the most 
recent records in April 2008, indicate that he is prescribed 
twice daily insulin injections, in addition to being 
instructed on a low-calorie American Diabetes Association 
diet.  The veteran also reported during the August 2002, 
September 2006, July 2007, and September 2007 VA examinations 
that he was on a restricted diet, and was required to take 
insulin to regulate his diabetes.

However, the evidence does not support assignment of the next 
higher evaluation of 40 percent disabling, as it has not been 
shown that the veteran requires regulation of his activities 
in addition to insulin and a restricted diet.  See Camacho, 
21 Vet. App. at 365.  The VA outpatient treatment records for 
the appeal period generally indicate that the veteran was 
directed to engage in an exercise program of walking one mile 
per day, six to seven days per week, but there is no 
indication that the veteran's physicians restricted his 
activities due to the severity of his diabetes mellitus, type 
2.  Moreover, the veteran stated during the September 2006 
and September 2007 that there was no restriction on his 
activities.  Although the veteran conversely indicated during 
the August 2002 VA examination that his activities were 
restricted, he identified those activities as sexual in 
nature (due to his diabetes mellitus-related erectile 
dysfunction), and due to inability, not prohibition by a 
medical professional.  He also specified that his activities 
were restricted to the extent that his schedule at work was 
sometimes interrupted due to the need to keep a regular 
schedule for eating and insulin injections.  At the same 
time, the veteran indicated that he continued to work long 
hours as a truck driver, picking up motors.  Accordingly, the 
Board concludes that there is no evidence of restricted 
activities as defined by the criteria in Diagnostic Code 
7913.

Moreover, there is no evidence that the veteran's diabetes 
mellitus, type 2, required visits to diabetic provider that 
occurred at least twice per month or more frequently.  During 
the August 2002 VA examination, the veteran reported that he 
visited his diabetic care provider only twice per year.  
Similarly, he reported seeing a diabetic care provider four 
times per year, during the September 2006 VA examination, and 
twice per year, during the July 2007 and September 2007 VA 
examinations.  Additionally, the veteran denied experiencing 
ketoacidosis during each of the four VA examinations of 
record.  While he indicated, during the July 2007 and 
September 2007 VA examinations, that he experienced 
hypoglycemic reactions resulting in sweating, shaking, and 
weakness, the record does not reflect that these hypoglycemic 
reactions were so severe as to require hospitalization, which 
the veteran specifically denied in September 2007.

The veteran has repeatedly been instructed to adopt a low-
calorie diet and engage in an exercise program to assist with 
weight loss, and thereby reduce the severity of 
symptomatology of his diabetes mellitus.  However, nowhere in 
the evidence of record does it state that the veteran is 
required to restrict his activities as a result of his 
diabetes mellitus.  Moreover, there is no evidence of 
frequent diabetic care provider visits, of ketoacidosis, or 
of hypoglycemic episodes requiring hospitalization.  For 
these reasons, the preponderance of the evidence is against 
his claim for an increased evaluation.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for diabetes mellitus, type 2, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


